—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered July 18, 1996, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding allegedly improper remarks made by the prosecutor during summation are, in part, unpreserved for appellate review (see, CPL 470.05; People v Dien, 77 NY2d 885; People v Santiago, 52 NY2d 865). In any event, all but one of the comments alleged to be prejudicial were fair comment on the evidence (see, People v Ashwal, 39 NY2d 105). The one comment that was improper was harmless in light of the overwhelming proof of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The sentence imposed was not excessive (see, People v Suitte, *40990 AD2d 80). Rosenblatt, J. P., Copertino, McGinity and Luciano, JJ., concur.